DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 12/173/2021 has been entered. Claims 1-6 and 8-21 are currently pending. Claim 7 has been cancelled from consideration and claims 19-21 are newly added. 

Claim Objections
Claim 21 is objected to because of the following informalities: 
Claim 21 recites “at least one of the channeling structures s formed as” which should be “at least one of the channeling structures is formed as” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0253855 (Tsubono hereinafter) in view of US 2009/0175751 (Nakayoshi hereinafter).
Regarding claim 19, Tsubono teaches a reversible internal gear pump (¶ 5) that discloses  a pump housing which comprises a first fluid port and a second fluid port (Figure 3, Housing 41 with first port 41a1 and second port 41b1), wherein in a first rotational direction, the first fluid port is formed as a fluid outlet and the second fluid port is formed as a fluid inlet, and in a second rotational direction, the first fluid port is formed as a fluid inlet and the second fluid port is formed as a fluid outlet (Inherent of the reversible gear pump shown); an internal gear (2) and an external gear (3) which together form delivery cells in order to deliver a fluid (Pockets formed between the tear of the gears during rotation).
Tsubono is silent with respect to a first rotary bearing which mounts the internal gear; and a second rotary bearing which mounts the external gear; characterized by  a lubricant feed which sets a fluid flow between the fluid ports which channels a part of the fluid being delivered as a lubricant sequentially through the two rotary bearings in both rotational directions.
Nakayoshi teaches an internal gear pump that discloses a first rotary bearing which mounts the internal gear (Under the broadest reasonable interpretation, the shaft 3 will serve as the first rotary bearing); and a second rotary bearing which mounts the external gear (Under the broadest reasonable interpretation, the face of 6 will serve as the rotary bearing for the external gear); characterized by a lubricant feed which sets a fluid flow between the fluid ports which channels a part of the fluid being delivered as a lubricant sequentially through the two rotary bearings in both rotational directions (Fluid flow passages seen in Figure 4 where under the broadest reasonable interpretation of “delivered as a lubricant sequentially” allows for the sequence of fluid from one port to the opposite port to serve as the sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal and external gears of Tsubono with the bearings of Nakayoshi to minimize wearing during operation.
Regarding claim 20, Tsubono’s modified teachings are described above in claim 19 where the combination of Tsubono and Nakayoshi would further disclose that the lubricant feed comprises a channeling structure which fluidically connects the first fluid port and the first rotary bearing to each other (Passage 32 of Nakayoshi) and a channeling structure which fluidically connects the second fluid port and the second rotary bearing to each other (Passage from 25).
Regarding claim 21, Tsubono’s modified teachings are described above in claim 20 where the combination of Tsubono and Nakayoshi would further disclose that at least one of the channeling structures is formed as a groove in the pump housing (Passage 32 of Nakayoshi).

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to recite “a lubricant feed which sets a fluid flow between the fluid ports through the two rotary bearings in both rotational directions, wherein a flow resistance between the first fluid port and the first rotary bearing is smaller than a flow resistance between the first fluid port and the second rotary bearing, and a flow resistance between the second fluid port and the second rotary bearing is smaller than a flow resistance between the second fluid port and the first rotary bearing.” The further narrowing of claim 1 by specifying the particular flow resistances would be sufficient to overcome the prior art of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant’s argument surrounding claims 19-21 have been reviewed but are not found to be persuasive over the prior art. The combination of Tsubono and Nakayoshi would read on the claims as presented in claims 19-21. Applicant points out the requirement for the lubricant to travel sequentially between the bearings and the fluid will travel in a manner of a sequence between the two rotary bearings. Applicant is suggested to further define the sequence to be directly one after another or another specific pattern to eliminate the broadness of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746